Exhibit 10.2


Siebel Systems, Inc.
2005 Executive Bonus Plan

Purpose:

The terms of the 2005 Executive Bonus Plan (the "Plan") have been established to
reward the Company's executives and other senior managers for assisting the
Company in achieving its operational goals through exemplary performance. Under
the Plan, cash bonuses, if any, will be based on both the achievement of
specified individual and corporate goals as well as a review of personal
performance, which is determined at the discretion of the Compensation
Committee.

Determination of 2005 Cash Bonuses:

The pool for potential cash bonuses under the Plan may range from 33% to a
maximum of 150% of the target amount (to the extent results exceed objectives).
The target bonuses for participants in the Plan will be based on a percentage of
base salary and the achievement of a combination of (1) objective Company
performance goals, appropriately tailored for Plan participants, and (2)
individual performance criteria. The objective Company performance goals for
each participant will be based on the Company's 2005 revenue, operating margin
and customer satisfaction, or on other Company performance goals to be
determined by the Compensation Committee. The individual performance criteria
for each participant will be based on the evaluation of performance objectives,
demonstration of the Company's core values and exceptional leadership, or on
other criteria to be determined by the Compensation Committee. The Company's
Board of Directors and Compensation Committee reserve the right to modify these
goals and criteria at any time or to grant bonuses to the participants even if
the performance goals are not met.